Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 0:20-cv-60416-RS

      TOCMAIL INC., a Florida corporation,

            Plaintiff,

      v.

      MICROSOFT CORPORATION, a Washington
      corporation,

            Defendant.


                MICROSOFT CORPORATION’S MOTION TO TRANSFER
                    THIS ACTION TO THE WESTERN DISTRICT OF
              WASHINGTON AND INCORPORATED MEMORANDUM OF LAW

           Defendant, Microsoft Corporation (“Microsoft”), pursuant to 28 U.S.C. § 1404(a), hereby

  moves to transfer this action to the United States District Court for the Western District of

  Washington. 1

                                            INTRODUCTION

           Plaintiff TocMail, Inc.’s (“TocMail”) Complaint should be dismissed because TocMail

  lacks standing to bring its claims against Microsoft and it fails to state an actionable claim for both

  false and misleading advertising and contributory false and misleading advertising under the

  Lanham Act, as more fully set forth in Microsoft’s pending Motion to Dismiss Complaint and

  Supporting Memorandum of Law [ECF No. 14]. However, should TocMail’s claims survive a


  1
     Microsoft filed an unopposed motion seeking leave for an additional 5 pages beyond the 20-page
  limitation for memoranda of law set forth in Local Rule 7.1(c)(2) to file a combined motion to dismiss the
  Complaint or alternatively transfer the case to the Western District of Washington [ECF No. 12]. This
  motion was filed under the premise that Local Rule 5.1(a)(4) permits filings with 1.5 spaces between
  lines. The Court granted Microsoft’s request [ECF No. 13] but also declared that “every motion, response
  and reply filed in this case” must be double-spaced. To comply with the Court’s directives and the
  applicable Local Rules, Microsoft has filed its motion to dismiss separately from its alternative motion to
  transfer [ECF No. 14].
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 2 of 11



  motion to dismiss, this action should be transferred to the Western District of Washington, where

  this action could have been brought, because, inter alia, the relevant witnesses and documents are

  located there, and private and public interest factors weigh in favor of transfer for the convenience

  of the parties.

                                             ARGUMENT

  I.       This Action Should be Transferred to the Western District of Washington.

           If the Court does not dismiss the Complaint, it should transfer the case to the Western

  District of Washington pursuant to 28 U.S.C. § 1404(a), which states that “[f]or the convenience

  of parties and witnesses, in the interest of justice, a district court may transfer any civil matter to

  any other district or division where it might have been brought.” The purpose of § 1404(a) is to

  “prevent the waste of time, energy, and money and to protect litigants, witnesses, and the public

  against unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616

  (1964). “The standard for transfer under 28 U.S.C. § 1404(a) leaves much to the broad discretion

  of the trial court.” Meterlogic, Inc. v. Copier Sols., Inc., 185 F. Supp. 2d 1292, 1299 (S.D. Fla.

  2002).

           Whether a transfer is appropriate depends on two inquiries: 1) whether the action “might

  have been brought” in the proposed transferee court; and 2) whether various factors are satisfied

  so as to determine if a transfer to a more convenient forum is justified.” Id. On the first inquiry,

  TocMail could have brought this action in the Western District of Washington, which would have

  subject-matter jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1121,

  based on TocMail’s asserted Lanham Act claims, and diversity jurisdiction pursuant to 28 U.S.C.

  § 1332, given that TocMail and Microsoft are residents of different states. The Western District

  of Washington also has personal jurisdiction over Microsoft because it is incorporated in




                                                    2
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 3 of 11



  Washington and its principal place of business is in Redmond, Washington. Compl. ¶ 10. The first

  inquiry for transferring the case is therefore satisfied.

          As for the second inquiry, in analyzing a motion to transfer under Section 1404(a), courts

  in the Eleventh Circuit consider a list of private and public interest factors. Manuel v. Convergys

  Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005); see, e.g. Vivant Pharm., LLC v. Clinical Formula,

  LLC, No. 10-21537-CIV, 2011 WL 1303218, at *7 (S.D. Fla. Mar. 31, 2011) (applying Manuel

  factors to grant motion to transfer). There are seven private interest factors, which are: 1) the

  convenience of the witnesses; 2) the location of relevant documents and the relative ease of access

  to sources of proof; 3) the convenience of the parties; 4) the locus of operative facts; 5) the

  availability of process to compel the attendance of unwilling witnesses; 6) the weight accorded a

  plaintiff’s choice of forum; and 7) the relative means of the parties. Id. The three public interest

  factors are: 1) a forum’s familiarity with the governing law; 2) the connection with the chosen

  forum; and 3) trial efficiency and the interests of justice, based on the totality of the circumstances.

  Manuel, 430 F.3d at 1135 n.1; Motorola Mobility, Inc. v. Microsoft Corp., 804 F. Supp. 2d 1271,

  1278 (S.D. Fla. 2011). As further detailed below, the private and public interest factors militate in

  favor of transferring this case to the Western District of Washington if it is not dismissed.

              A.      The seven private interest factors weigh in favor of transferring this case
                      to the Western District of Washington.

          As a threshold matter, “where the operative facts underlying the action occurred outside

  the district in which the action is brought,” as is the case here, a “plaintiff’s choice of forum is

  given less than normal deference” and the action should be transferred. Balloveras v. Purdue

  Pharma Co., No. 04-20360-CIV, 2004 WL 1202854, *1 (S.D. Fla. May 19, 2004) (granting

  transfer although plaintiff was Florida resident at home in Southern District of Florida). In this

  scenario, a “[plaintiff’s] choice of forum is not controlling but is merely one of the factors to be



                                                     3
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 4 of 11



  considered by the court in determining the most convenient forum for the case. Furthermore,

  where the operative facts underlying the cause of action did not occur within the forum chosen by

  the [p]laintiff, the choice of forum is entitled to less consideration.” Windmere Corp. v. Remington

  Prod., Inc., 617 F. Supp. 8, 10 (S.D. Fla. 1985) (granting transfer although plaintiff was a Florida

  corporation residing in Hialeah, Florida); see also Osgood v. Disc. Auto Parts, LLC, 981 F. Supp.

  2d 1259, 1267 (S.D. Fla. 2013). The locus of operative facts, as well as the location of most of the

  relevant witnesses, documents and sources of proof is in the Western District of Washington,

  which means that TocMail’s selection of the Southern District of Florida is entitled to less

  consideration in determining whether to transfer this matter. See Rothschild Storage Retrieval

  Innovations, LLC v. LG Elecs., Inc., No. 14-CV-22654, 2015 WL 11233067, at *3 (S.D. Fla. June

  3, 2015); Vivant Pharm., LLC, 2011 WL 1303218 at *7.

         At issue here, the advertising and marketing content for Microsoft’s Office 365 Advanced

  Threat Protection (“ATP”) cybersecurity program and its features, including Safe Links, were

  created in Washington, and in fact, were not created in Florida. See Declaration of Jason Rogers,

  attached hereto as Exhibit 1, (hereinafter, “Rogers Dec.”) at ¶¶ 16-18. These advertisements and

  materials were widely disseminated throughout the United Sates and were not targeted exclusively

  towards Florida consumers. Id. at ¶ 18. Indeed, Microsoft’s principal research and development

  facility in Washington is where the research, design, and developments of the Safe Links feature

  occurred, and the materials related thereto are most readily accessed from Microsoft’s facilities in

  Redmond, Washington. Id. at ¶¶ 7, 16. The locus of operative facts is therefore in the Western

  District of Washington. See Rothschild Storage Retrieval Innov., 2015 WL 11233067 at *3

  (finding locus of operative facts was in California and outweighed plaintiff’s choice of forum

  because “third-party witnesses, such as Google representatives, and the inventors, engineers,




                                                   4
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 5 of 11



  sellers, and marketers of the product, who are all located in Northern California. No aspect of the

  design or development of the accused products occurred in Florida.”); In re World Wide Med.

  Tech. LLC, No. 4:11-CV-614/RS-CAS, 2012 WL 1252423, at *2 (N.D. Fla. Apr. 13, 2012)

  (finding locus of operative facts to be in Illinois and transferring case from Northern District of

  Florida); See Trace-Wilco, Inc. v. Symantec Corp., No. 08–80877–CIV, 2009 WL 455432, at *4

  (S.D. Fla. Feb. 23, 2009) (finding transfer “would serve the interests of justice. The center of the

  accused activity giving rise to this case occurred in the [transferee district].”).

          The Western District of Washington is also a more convenient forum for the witnesses and

  the parties. “When weighing the convenience of the witnesses, ‘a court does not merely tally the

  number of witnesses who reside in the current forum in comparison to the number located in the

  proposed transferee forum. Instead, the court must qualitatively evaluate the materiality of the

  testimony that the witness may provide.’” Osgood, 981 F. Supp. 2d at 1264. Microsoft has

  identified certain critical employees responsible for the creation, design, technology, development,

  operation of its ATP software, including Safe Links specifically. Rogers Dec. at ¶¶ 9, 12. These

  individuals work in Microsoft’s Redmond, Washington main campus and reside in the Puget

  Sound (Seattle) area. Id. Microsoft also identified critical employees responsible for, among other

  things, the advertising and marketing of Microsoft’s ATP services, including Safe Links. Id. at ¶¶

  10, 13. These individuals also reside in the Puget Sound area. Id. Together, these employees made

  key design, development marketing and sales decisions that will likely be at the center of

  TocMail’s Lanham Act claims. Microsoft has not identified any potential witnesses who reside in

  Florida. Id. at ¶ 15.

          Courts facing similar fact patterns, where a defendant has identified key employees who

  reside across the country, have granted motions to transfer. See Suomen Colorize Oy v. DISH




                                                     5
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 6 of 11



  Network L.L.C., 801 F. Supp. 2d 1334, 1338 (M.D. Fla. 2011) (granting motion to where “[t]he

  majority of [defendant’s] decisions regarding marketing and sales efforts take place in Colorado

  … Nearly all of [defendant’s] developers, sales representatives, software engineers, marketing

  staff and financial staff, work and live in Colorado … [defendant is] unaware of any witnesses

  material to this case that are located in the Middle District of Florida”); Guidance IP LLC v. T-

  Mobile USA, Inc., No. 613CV1168ORL36GJK, 2014 WL 12521334, at *2 (M.D. Fla. Apr. 24,

  2014) (granting transfer where national engineering team, location technology team, lead engineer

  for the product, and team members that “have provided support for [the] products in a significant

  capacity” are all based in Bellevue, Washington); Motorola Mobility, 804 F. Supp. 2d at 1277.

         A fourth private interest factor is the availability of process to compel the attendance of

  unwilling witnesses. Microsoft has identified consultants who are not Microsoft employees and

  who have knowledge of the financial information, including revenues generated by sales,

  concerning ATP and Office 365. Rogers Dec. at ¶ 14. These consultants reside in Redmond,

  Washington. Id. Although these individuals may be witnesses that are critical to the fair resolution

  of this matter, they cannot be compelled to testify in this case because they reside outside of the

  100-mile subpoena power of this Court under Rule 45(c) of the Federal Rules of Civil Procedure,

  but this would no longer be a concern if the case were transferred to the Western District of

  Washington. Vivant Pharm., LLC, 2011 WL 1303218 at *7 (granting transfer, despite plaintiff

  being at home in its chosen forum, because “nonparty witnesses, perhaps even more crucial to the

  fair resolution of this case, also reside in the Central District of California. The Southern District

  of Florida may lack subpoena power over those witnesses altogether, thus having the potential of

  losing key testimony.”); see also Rothschild Storage, 2015 WL 11233067 at *2 (same).




                                                    6
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 7 of 11



         Finally, the relevant documents and electronic files in this matter concerning the creation,

  design, development, technology, software services, advertising, marketing, sale, finances and

  revenue related to Safe Links and ATP are maintained and accessible from Microsoft’s facility in

  Redmond, Washington. Rogers Dec. at ¶ 16. Microsoft has not identified any documents relevant

  to this litigation located in the Southern District of Florida. Id. at ¶ 17. Based on the current

  posture of the case, it appears that the vast majority of documents and materials will likely be

  produced by Microsoft, such that the Court should place additional weight upon the location of

  Microsoft’s documents in Washington. See Suomen Colorize Oy, 801 F. Supp. 2d at 1339 (granting

  transfer and finding because “the bulk of the relevant evidence” will be coming from defendant,

  “the place where the defendant’s documents are kept weighs in favor of transfer to that location.”);

  Jewelmasters, Inc. v. May Dep't Stores Co., 840 F. Supp. 893, 896 (S.D. Fla. 1993) (same); In re

  World Wide Med. Tech. LLC, 2012 WL 1252423 at *2 (granting transfer, while recognizing that

  some courts view this factor neutrally “[b]ecause of the ease by which documents can be scanned

  and made available through electronic discovery.”).

         In addition to the locus of operative facts being in the Western District of Washington and

  the vast majority of the relevant documents and information being maintained there, transferring

  the case would be more convenient for the parties and key witnesses, and facilitate obtaining

  testimony from any potentially unwilling third-party witnesses, who are believed to reside in

  Washington. The private factors therefore collectively weigh in favor of transfer to the Western

  District of Washington

             B.      The three public interest factors likewise weigh in favor of transferring this
                     case to the Western District of Washington.

         In the “interests of justice,” courts consider three main factors: “the familiarity of the court

  with the applicable law, the connection with the chosen forum (in order to avoid juries having to



                                                    7
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 8 of 11



  hear cases which are wholly unrelated to local interests), and a host of other factors relating to

  judicial efficiency,” including relative court congestion, the forum’s interest in adjudicating the

  dispute, the forum’s interest in having localized controversies decided at home, and the burden of

  jury duty on the forum’s community. See Motorola Mobility, 804 F. Supp. 2d at 1278.

          The Southern District of Florida likely does not have a particular local interest in trying

  this case 2 such that “[t]he burden of jury duty ‘ought not to be imposed upon the people of a

  community which has no relation to the litigation.’” Nolan Helmets S.p.A., 1995 WL 789505 at *2

  (quoting Ferens v. John Deere Co., 494 U.S. 516, 529–30 (1990)). Residents of the Western

  District of Washington, on the other hand, likely have more of an interest in resolving this dispute,

  particularly given Microsoft’s long-standing presence in the Puget Sound region, and the likely

  interest of residents of that area in resolving disputes involving Microsoft. See Motorola Mobility,

  804 F. Supp. 2d at 1278 (“due to the extent of Microsoft’s presence in the Western District of

  Washington, the local interest in this case would be higher there than in this District.”); In re

  Hoffman-La Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2009) (granting transfer because the

  Eastern District of North Carolina had a strong local interest in the case because it “calls into

  question the work and reputation of several individuals residing in or near the district”). There is

  no overriding public interest that should compel this action to be adjudicated here, especially when

  there has been no substantial activity in this case to date.

          In addition, while both forums are familiar with the Lanham Act, the Western District of

  Washington is a more appropriate forum for this dispute because Microsoft has litigated a


  2
    “One factor to be considered as to public interest is the administrative difficulties relating to court
  congestion. This Court notes that the Southern District of Florida has one of the busiest dockets in the
  country.” Thermal Techs., Inc. v. Dade Serv. Corp., 282 F. Supp. 2d 1373, 1378 (S.D. Fla. 2003); see Nolan
  Helmets S.p.A. v. Fulmer Helmets, Inc., No. 95-6401-CIV, 1995 WL 789505, at *2 (S.D. Fla. Nov. 27,
  1995) (“[t]he crowded condition of the court’s calendar, though not itself conclusive, is a proper
  consideration in deciding whether to transfer.”).


                                                      8
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 9 of 11



  substantial number of cases involving its products and technology there. Thus, the Western

  District of Washington has a more unique connection to this dispute and likely a greater interest

  in further developing the laws relevant to the issues raised in this dispute. See Food Mktg.

  Consultants, Inc. v. Sesame Workshop, No. 09-61776-CIV, 2010 WL 1571206, at *10 (S.D. Fla.

  Mar. 26, 2010) (granting transfer because “[t]hese causes of action are not specifically unique to

  Florida law” and transferee district “engage[s] in that exercise with far greater frequency and, thus,

  can fairly be expected to have developed some expertise in that area.”).

         In sum, both the public and private factors under the Eleventh Circuit’s Manuel factors

  weigh in favor of transfer to the Western District of Washington. Therefore, should the Court not

  dismiss the Complaint, it should grant Microsoft’s motion for transfer under § 1404(a).

                                            CONCLUSION

         Based on the foregoing, Microsoft requests that the Court enter an Order transferring this

  case to the Western District of Washington if it is not dismissed and granting Microsoft any other

  or additional relief deemed just and proper.

              RULE 7.1(a)(3) CERTIFICATE OF GOOD FAITH CONFERENCE

         In accordance with Local Rule 7.1(a)(3), the undersigned certifies having conferred with

  counsel for TocMail to try to resolve the issues raised in this motion, but no resolution was reached.




                                                    9
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 10 of 11



  Dated: April 30, 2020              Respectfully submitted,

                                     /s/ Mary-Olga Lovett
                                     MARY-OLGA LOVETT (admitted pro hac vice)

                                     GREENBERG TRAURIG LLC
                                     1000 Louisiana Street, Suite 1700
                                     Houston, Texas 77002
                                     Telephone: (713) 374-3541
                                     Facsimile: (713) 374-3505
                                     Email: lovettm@gtlaw.com

                                     GREENBERG TRAURIG, P.A.
                                     333 S.E. 2nd Avenue, Suite 4400
                                     Miami, Florida 33131
                                     Telephone: (305) 579-0500
                                     Facsimile: (305) 579-0717
                                     FRANCISCO O. SANCHEZ
                                     Florida Bar No. 598445
                                     Email: sanchezo@gtlaw.com
                                            orizondol@gtlaw.com
                                     EVELYN A. COBOS
                                     Florida Bar No. 106937
                                     Email: cobose@gtlaw.com
                                            FLService@gtlaw.com

                                     Attorneys for Defendant,
                                     MICROSOFT CORPORATION




                                       10
Case 0:20-cv-60416-RS Document 15 Entered on FLSD Docket 04/30/2020 Page 11 of 11



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 30th day of April, 2020, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record identified on the below Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 /s/ Francisco O. Sanchez
                                                 FRANCISCO O. SANCHEZ

                                           SERVICE LIST

   JOHNSON & MARTIN, P.A.
   Joshua D. Martin
   500 W. Cypress Creek Rd., Suite 430
   Ft. Lauderdale, FL 33602
   Tel: (954) 790-6699
   Fax: (954) 206-0017
   Email: josh.martin@johnsonmartinlaw.com

   Attorneys for Plaintiff




                                                   11
